DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 03/01/2021. In virtue of this amendment: 
Claims 2 and 4-5 are canceled; 
Claims 1, 3, 8 and 11-15 are currently amended; and thus, 
Claims 1, 3 and 6-15 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2019 and 03/01/2021 has been considered by the examiner. 
Specification
The objection to the abstract of the disclosure is withdrawn in view of the amendment made to the abstract. 
Claim Objections
The objections to claims 5 and 8 are moot/withdrawn in view of the canceled claim 5 and amended claim 8. 
35 USC § 112
The rejections to claims 10-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of the amendments made to the claims. 
The rejection to claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in view of the amendment made to the claim. 
Allowable Subject Matter
Claims 1, 3 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record discloses alone or in combination thereof, all the claimed limitation required by the claim, for example: 
the conductive element placed in a recess made in the heating element
Prior art of record US2017/0352938A1 discloses a device as required by claim 1, however, none of the embodiment discloses a recess made in the heating element, wherein the conductive element is placed. Closest embodiment is shown in Fig.13 wherein the heating element (33) creates a recess via heating element (33a, 33c and 33d), however the conductive element (13) is placed adjacent to element (33d) and not within the recess. 
Regarding claim 3 and 6-15, the claims are allowed based upon dependency of allowed independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 9, 2021